Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J), rendered February 23, 2000, convicting him of assault in the first degree (two counts), criminal possession of a weapon in the fourth degree, and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that a witness for the Feople improperly bolstered the identification of the defendant in viola*640tion of the rule in People v Trowbridge (305 NY 471 [1953]), is unpreserved for appellate review (see CPL 470.05 [2]; People v Higgins, 216 AD2d 487 [1995]). In any event, the contention is without merit, since the defendant’s identification was not a disputed issue at trial (see People v Johnson, 57 NY2d 969 [1982]; People v Gissendanner, 48 NY2d 543, 552 [1979]).
The defendant’s contention that a comment made by the trial court denigrated him is also unpreserved for appellate review (see CPL 470.05 [2]; People v Charleston, 56 NY2d 886, 887 [1982]; People v Smalls, 293 AD2d 500 [2002]). In any event, the comment was proper (see People v Moulton, 43 NY2d 944, 945-946 [1978]; People v White, 210 AD2d 446 [1994], affd sub nom. People v Kelly, 88 NY2d 248 [1996]), and at worse, harmless.
Contrary to the defendant’s contention, he was not excluded from a material stage of the trial (see CPL 260.20; People v Roman, 88 NY2d 18, 26 [1996]; People v Velasco, 77 NY2d 469, 472 [1991]; People v Gopaul, 171 AD2d 754, 755 [1991]). Florio, J.P., Smith, Crane and Rivera, JJ., concur.